

116 S859 RS: Reliable Investment in Vital Energy Reauthorization Act
U.S. Senate
2019-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 184116th CONGRESS1st SessionS. 859[Report No. 116–81]IN THE SENATE OF THE UNITED STATESMarch 25, 2019Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesSeptember 10, 2019Reported by Ms. Murkowski, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Energy Policy Act of 2005 to reauthorize hydroelectric production incentives and
			 hydroelectric efficiency improvement incentives, and for other purposes.
	
 1.Short titleThis Act may be cited as the Reliable Investment in Vital Energy Reauthorization Act or the RIVER Act. 2.Hydroelectric production incentives and efficiency improvements (a)Hydroelectric production incentivesSection 242 of the Energy Policy Act of 2005 (42 U.S.C. 15881) is amended—
 (1)in subsection (c), by striking 10 and inserting 22; (2)in subsection (e)(2), by striking section 29(d)(2)(B) and inserting section 45K(d)(2)(B);
 (3)in subsection (f), by striking 20 and inserting 32; and (4)in subsection (g), by striking each of the fiscal years 2006 through 2015 and inserting each of fiscal years 2019 through 2036.
 (b)Hydroelectric efficiency improvementSection 243(c) of the Energy Policy Act of 2005 (42 U.S.C. 15882(c)) is amended by striking each of the fiscal years 2006 through 2015 and inserting each of fiscal years 2019 through 2036.  1.Short titleThis Act may be cited as the Reliable Investment in Vital Energy Reauthorization Act or the RIVER Act.
		2.Hydroelectric production incentives and efficiency improvements
 (a)Hydroelectric production incentivesSection 242 of the Energy Policy Act of 2005 (42 U.S.C. 15881) is amended— (1)in subsection (b), by striking paragraph (1) and inserting the following:
					
 (1)Qualified hydroelectric facilityThe term qualified hydroelectric facility means a turbine or other generating device owned or solely operated by a non-Federal entity— (A)that generates hydroelectric energy for sale; and
 (B)(i)that is added to an existing dam or conduit; or (ii)(I)that has a generating capacity of not more than 10 megawatts;
 (II)for which the non-Federal entity has received a construction authorization from the Federal Energy Regulatory Commission, if applicable; and
 (III)that is constructed in a region in which there is inadequate electric service, as determined by the Secretary.; 
 (2)in subsection (c), by striking 10 and inserting 22; (3)in subsection (e)(2), by striking section 29(d)(2)(B) and inserting section 45K(d)(2)(B);
 (4)in subsection (f), by striking 20 and inserting 32; and (5)in subsection (g), by striking each of the fiscal years 2006 through 2015 and inserting each of fiscal years 2019 through 2036.
 (b)Hydroelectric efficiency improvementSection 243(c) of the Energy Policy Act of 2005 (42 U.S.C. 15882(c)) is amended by striking each of the fiscal years 2006 through 2015 and inserting each of fiscal years 2019 through 2036.September 10, 2019Reported with an amendment